 





Exhibit 10.3

  

EXECUTION VERSION



 

 

SECOND TIER PURCHASE AND SALE AGREEMENT

 

dated as of January 10, 2020

 

between

 

EXELA RECEIVABLES HOLDCO, LLC,
as Seller

 

EXELA TECHNOLOGIES, INC.,
as Initial Servicer,

 

and

 

EXELA RECEIVABLES 1, LLC,

as Buyer



 

 









 

 







    Page       ARTICLE I DEFINITIONS AND RELATED MATTERS 1       SECTION 1.01.
Defined Terms 1       SECTION 1.02. Other Interpretive Matters 2      
ARTICLE II AGREEMENT TO PURCHASE, SELL AND CONTRIBUTE 3       SECTION 2.01.
Purchase, Sale and Contribution 3       SECTION 2.02. Timing of Purchases 3    
  SECTION 2.03. Payment of Purchase Price 3       SECTION 2.04. Letters of
Credit 4       SECTION 2.05. No Recourse or Assumption of Obligations 5      
ARTICLE III ADMINISTRATION AND COLLECTION 5       SECTION 3.01. Exela to Act as
Servicer; Contracts 5       SECTION 3.02. Deemed Collections 6      
SECTION 3.03. Actions Evidencing Purchases 7       SECTION 3.04. Application of
Collections 8       ARTICLE IV REPRESENTATIONS AND WARRANTIES 8      
SECTION 4.01. Mutual Representations and Warranties 8       SECTION 4.02.
Additional Representations and Warranties of The Seller 10       ARTICLE V
GENERAL COVENANTS 14       SECTION 5.01. Mutual Covenants 14       SECTION 5.02.
Additional Covenants of The Seller 14       SECTION 5.03. Reporting Requirements
17       SECTION 5.04. Negative Covenants of The Seller 20       ARTICLE VI
TERMINATION OF PURCHASES 22       SECTION 6.01. Voluntary Termination 22      
SECTION 6.02. Automatic Termination 23       ARTICLE VII INDEMNIFICATION 23    
  SECTION 7.01. The Seller’s Indemnity 23       SECTION 7.02. Contribution 27
           



-i-

 







 

TABLE OF CONTENTS

(continued)

 

    Page       ARTICLE VIII MISCELLANEOUS 27          



SECTION 8.01. Amendments, Etc. 27       SECTION 8.02. No Waiver; Remedies 27    
  SECTION 8.03. Notices, Etc. 28       SECTION 8.04. Binding Effect; Assignment
28       SECTION 8.05. Survival 28       SECTION 8.06. Costs, Expenses and Taxes
29       SECTION 8.07. Execution in Counterparts; Integration 29      
SECTION 8.08. Governing Law 30       SECTION 8.09. Waiver of Jury Trial 30      
SECTION 8.10. Consent to Jurisdiction; Waiver of Immunities 30      
SECTION 8.11. Confidentiality 31       SECTION 8.12. No Proceedings 31      
SECTION 8.13. No Recourse Against Other Parties 31       SECTION 8.14. Grant of
Security Interest 31       SECTION 8.15. Binding Terms in Other Transaction
Documents 31       SECTION 8.16. Severability 32

 



-ii-

 



 

TABLE OF CONTENTS

 

    Page       ANNEX 1 UCC Details Schedule ANNEX 2 Notice Information          





-i-

 





 

SECOND TIER PURCHASE AND SALE AGREEMENT

 

THIS SECOND TIER PURCHASE AND SALE AGREEMENT dated as of January 10, 2020 (this
“Agreement”) is among EXELA TECHNOLOGIES, INC., a Delaware corporation
(“Exela”), as initial servicer (in such capacity, the “Initial Servicer”), EXELA
RECEIVABLES HOLDCO, LLC (“Seller”), and EXELA RECEIVABLES 1, LLC, a Delaware
limited liability company (the “Buyer”).

 

BACKGROUND

 

1.             The Buyer is a special purpose limited liability company, all of
the issued and outstanding membership interests of which are owned by the
Seller.

 

2.             Seller acquires Receivables from the Originators pursuant to the
First Tier Purchase and Sale Agreement in the ordinary course of its businesses.

 

3.              Seller, in order to finance its business, wishes to sell or
contribute Receivables and the Related Assets to the Buyer, and the Buyer is
willing to purchase or accept such Receivables and the Related Assets from
Seller, on the terms and subject to the conditions set forth herein.

 

4.              Seller and the Buyer intend each such transaction to be a true
sale or an absolute contribution and conveyance of Receivables and the Related
Assets by such Seller to the Buyer, providing the Buyer with the full benefits
of ownership of the Receivables, and neither Seller nor the Buyer intend the
transactions hereunder to be characterized as a loan from the Buyer to the
Seller.

 

5.             The Buyer, as borrower thereunder, intends to pledge the
Receivables and the Related Rights to the Administrative Agent pursuant to the
Loan and Security Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:

 

ARTICLE I

DEFINITIONS AND RELATED MATTERS

 

SECTION 1.01. Defined Terms. In this Agreement, unless otherwise specified: (a)
capitalized terms are used as defined in (or by reference in) the Loan and
Security Agreement dated as of the date hereof (as amended, restated, modified
or otherwise supplemented from time to time, the “Loan and Security Agreement”)
among Buyer, as Borrower (“Borrower”), Initial Servicer, the Persons from time
to time party thereto as Lenders, PNC Bank, National Association, as LC Bank,
and TPG Specialty Lending Inc., as Administrative Agent, and (b) as used in this
Agreement, unless the context otherwise requires, the following capitalized
terms have the meanings indicated below:

 

“Fair Market Value Discount” means the quotient (expressed as percentage) of (a)
one, divided by (b) the sum of (i) one, plus (ii) the product of (A) the Prime
Rate on such day, times (B) a fraction, the numerator of which is the Days’
Sales Outstanding (as of the last day of the prior Settlement Period) and the
denominator of which is 365 or 366, as applicable.

 



1

 



 

“Purchase and Sale Termination Date” means, with respect to Seller, the date
that Receivables and Related Assets cease being sold or contributed, as
applicable, to the Buyer under this Agreement pursuant to Article VI of this
Agreement.

 

“Purchase and Sale Termination Event” means the occurrence of any of the
following events or occurrences:

 

(a)               Seller shall fail to make when due any payment or deposit to
be made by it under this Agreement or any other Transaction Documents to which
it is a party and such failure shall remain uncured for two (2) Business Days;

 

(b)               any representation or warranty set forth in any Transaction
Document shall prove to have been false or incorrect when made or deemed to be
made by the Seller and such breach shall remain uncured (to the extent such
breach may be cured) for a period of five (5) Business Days after the earlier of
(x) written notice to the Seller by the Administrative Agent and (y) actual
knowledge of the Seller; provided, that no breach of a representation or
warranty set forth in Section 4.02(a), (c) or (k) shall constitute a Purchase
and Sale Termination Event pursuant to this clause (b) if a Deemed Collection
has occurred in accordance with Section 3.02 with respect to such breach;

 

(c)               the Seller shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement or any other Transaction
Document to which it is a party on its part to be performed or observed and such
failure shall continue unremedied for ten (10) Business Days after the earlier
of (i) the Seller having actual knowledge thereof or (ii) the Seller receiving
written notice thereof by the Administrative Agent; or

 

(d)               an Event of Bankruptcy shall have occurred with respect to the
Seller.

 

“Related Assets” means (a) all rights to, but not any obligations under, all
Related Security with respect to the Receivables, (b) all Records (but excluding
any obligations or liabilities under the Contracts), (c) all Collections in
respect of, and other proceeds of, the Receivables or any other Related
Security, (d) all rights and remedies of the Seller under any Transaction
Documents and any other rights or assets pledged, sold or otherwise transferred
to Buyer hereunder, and (e) all products and proceeds of any of the foregoing.

 

SECTION 1.02. Other Interpretive Matters. The interpretation of this Agreement,
unless otherwise specified, is subject to Section 1.02 of the Loan and Security
Agreement.

 



2

 

 

ARTICLE II

 

AGREEMENT TO PURCHASE, SELL AND CONTRIBUTE

 

SECTION 2.01. Purchase, Sale and Contribution. Upon the terms and subject to the
conditions set forth in this Agreement, the Seller hereby sells or contributes,
as applicable, to Buyer, and Buyer hereby purchases or acquires from the Seller,
as applicable, all of the Seller’s right, title and interest in, to and under
the Receivables and the Related Assets, in each case whether now existing or
hereafter arising, acquired, or originated.

 

SECTION 2.02. Timing of Purchases.

 

(a)               All of the Receivables acquired from the Originators by the
Seller on the Closing Date are hereby sold or contributed, as applicable, to
Buyer on such date in accordance with the terms hereof.

 

(b)               On and after the Closing Date until the Purchase and Sale
Termination Date, each Receivable shall be sold or contributed to Buyer
immediately (and without further action by any Person) upon the creation or
acquisition of such Receivable by the Seller. The Related Assets with respect to
each Receivable shall be sold or contributed at the same time as such
Receivable, whether such Related Assets exist at such time or arise, are
acquired or are originated thereafter.

 

SECTION 2.03. Payment of Purchase Price.

 

(a)               The purchase price (“Purchase Price”) to be paid to the Seller
for the Receivables and the Related Assets at the time of purchase or
acquisition of such Receivables and Related Assets shall equal the product of
(i) the Unpaid Balance of each Receivable then being sold or contributed, times
the Fair Market Value Discount at such time.

 

(b)               On the Closing Date, the Seller shall contribute Receivables
to Buyer as a capital contribution in the amount set forth in a written notice
on the date thereof from the Seller to Buyer, Administrative Agent, and LC Bank.

 

(c)               Buyer shall pay the Seller the Purchase Price with respect to
each sold Receivable and the Related Assets, created or acquired by the Seller
on the date of purchase thereof as set forth above by (i) transfer of funds, to
the extent that Buyer has funds available for that purpose after satisfying
Buyer’s obligations under the Loan and Security Agreement and/or (ii) if
requested by the Seller and permitted under the Loan and Security Agreement, by
delivering a Letter of Credit Application and LC Request to the LC Bank to issue
one or more Letters of Credit in accordance with Section 2.04 and subject to the
terms and conditions for issuing Letters of Credit under the Loan and Security
Agreement (including any limitations therein on the amount of any such
issuance); provided, however, to the extent that the Buyer does not have funds
available to pay such Purchase Price due on any day in cash, the Seller, as an
equity owner of the Buyer, shall contribute (and shall be deemed to have
contributed without further action or notice by any Person) to the capital of
the Buyer Receivables allocable to such insufficiency in return for an increase
in the value of the Seller’s equity interest in the Buyer.

 



3

 

 

SECTION 2.04.  Letters of Credit.

 

(a)               The Seller may request that the Purchase Price for Receivables
sold hereunder be paid by the Buyer requesting the issuance of a Letter of
Credit by the LC Bank. Upon the request of the Seller, and subject to the terms
and conditions for issuing Letters of Credit under the Loan and Security
Agreement (including any limitations therein on the amount of any such
issuance), the Buyer agrees to deliver a Letter of Credit Application and LC
Request to the LC Bank, requesting the LC Bank to issue, on the applicable date
specified by the Seller, Letters of Credit on behalf of the Buyer (and, if
applicable, on behalf of, or for the account of, the Seller or an Affiliate of
the Seller that is acceptable to the LC Bank in its sole discretion) in favor of
the beneficiaries elected by the Seller or Affiliate of the Seller, with the
consent of the Buyer. The aggregate stated amount of the Letters of Credit being
issued on any applicable date pursuant to the prior sentence on behalf of the
Seller or an Affiliate of the Seller shall constitute a credit against the
aggregate Purchase Price otherwise payable by the Buyer to the Seller on such
applicable date pursuant to Section 2.03. To the extent that the aggregate
stated amount of the Letters of Credit being issued on any applicable date
exceeds the aggregate Purchase Price payable by the Buyer to the Seller on such
applicable date, such excess shall be deemed to be a reduction in the Purchase
Price payable on the Business Day immediately following the date any such Letter
of Credit is issued. In the event that any such Letter of Credit issued pursuant
to this Section 2.04 (i) expires or is cancelled or otherwise terminated with
all or any portion of its stated amount undrawn, (ii) has its stated amount
decreased (for a reason other than a drawing having been made thereunder) or
(iii) the Buyer’s Reimbursement Obligation in respect thereof is reduced for any
reason other than by virtue of a payment made in respect of a drawing
thereunder, then an amount equal to such undrawn amount or such reduction, as
the case may be, shall either be paid in cash to the Seller on the next Payment
Date or, if the Buyer does not then have cash available therefor, the Seller
shall contribute (and shall be deemed to have contributed without further action
or notice by any Person) to the capital of the Buyer Receivables allocable to
such insufficiency in return for an increase in the value of the Seller’s equity
interest in the Buyer. Under no circumstances shall the Seller (or any Affiliate
thereof (other than the Buyer)) nor, for the avoidance of doubt, the Initial
Servicer have any reimbursement or recourse obligations in respect of any Letter
of Credit.

 

(b)               In the event that the Seller requests that any purchases be
paid for by the issuance of a Letter of Credit hereunder, the Seller shall on a
timely basis provide the Buyer with such information as is necessary for the
Buyer to obtain such Letter of Credit from the LC Bank, and shall notify the
Buyer, Initial Servicer, the LC Bank, each LC Participant and the Administrative
Agent of the allocations described in clause (a) above. Such allocations shall
be binding on the Buyer and the Seller, absent manifest error.

 

(c)               The Seller agree to be bound by the terms of each applicable
Letter of Credit Application referenced in the Loan and Security Agreement and
that each Letter of Credit shall be subject either to the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, and any amendments or revisions thereof adhered to
by the LC Bank, as determined by the LC Bank, or the International Standby
Practices (ISP98-International Chamber of Commerce Publication Number 590), and
any amendments or revisions thereof adhered to by the LC Bank, as determined by
the LC Bank, in each case subject to the terms and conditions set forth in the
Loan and Security Agreement.

 



4

 

 

SECTION 2.05. No Recourse or Assumption of Obligations. Except as specifically
provided in this Agreement, the sale or contribution, as applicable, of
Receivables and Related Assets under this Agreement shall be without recourse to
the Seller. The Seller and Buyer intend the transactions hereunder to constitute
absolute and irrevocable true sales or valid contributions of Receivables and
the Related Assets by the Seller to Buyer, providing Buyer with the full risks
and benefits of ownership of the Receivables and Related Assets (such that the
Receivables and the Related Assets would not be property of the Seller’s estate
in the event of the Seller’s bankruptcy).

 

None of Buyer, Administrative Agent, the Lenders or the other Affected Persons
shall have any obligation or liability under any Receivables or Related Assets,
nor shall Buyer, Administrative Agent, any Lender or the other Affected Persons
have any obligation or liability to any Obligor or other customer or client of
the Seller (including any obligation to perform any of the obligations of the
Seller under any Receivables or Related Assets) or to Servicer.

 

ARTICLE III

ADMINISTRATION AND COLLECTION

 

SECTION 3.01. Exela to Act as Servicer; Contracts. (a) Pursuant to the Loan and
Security Agreement, the Initial Servicer has been appointed (subject to any
rights of the Administrative Agent to terminate Initial Servicer and appoint a
Successor Servicer) to service the Receivables and the Related Assets for the
benefit of the Administrative Agent and Borrower (as Seller’s assignees)
pursuant to Article IX of the Loan and Security Agreement.

 

(b)               The Seller shall cooperate with Buyer and Servicer in
collecting amounts due from Obligors in respect of the Receivables.

 

(c)               Buyer and the Seller hereby grant to Servicer an irrevocable
power of attorney, with full power of substitution, coupled with an interest, to
take or cause to be taken in the name of Buyer or the Seller, as the case may
be, any and all steps which are necessary or advisable to endorse, negotiate,
enforce, or otherwise realize on any checks, instruments or other proceeds of
the Receivables or other right of any kind held or transmitted by Buyer or the
Seller or transmitted or received by Buyer (whether or not from the Seller) or
the Seller in connection with any Receivable and any Related Assets (including
under the related Records).

 

(d)               The Seller hereby grants to Buyer and to Administrative Agent,
as assignee of Buyer, an irrevocable power of attorney, with full power of
substitution, coupled with an interest, to take or cause to be taken in the name
of Buyer or the Seller, as the case may be, any and all steps which are
necessary or advisable to endorse, negotiate, enforce, or otherwise realize on
any checks, instruments or other proceeds of the Receivables or other right of
any kind held or transmitted by Buyer or the Seller or transmitted or received
by Buyer (whether or not from the Seller) or the Seller in connection with any
Receivable and any Related Assets (including under the related Records).
Notwithstanding the foregoing, the Administrative Agent shall not exercise such
power of attorney unless a Servicer Default has occurred and is continuing.

 



5

 

 

(e)               The Seller shall perform all of its obligations under the
Records to the same extent as if the Receivables had not been sold or
contributed, as applicable, hereunder and the exercise by each of Buyer,
Servicer, Administrative Agent or any of their respective designees of its
rights hereunder or under the Loan and Security Agreement shall not relieve the
Seller from such obligations.

 

(f)                The Seller hereby covenants and agrees that it shall provide
the Servicer and Backup Servicer with all necessary servicing files and records
relating to the Contracts, Receivables and Related Security and it shall provide
to the Backup Servicer reasonable access to and use by the Backup Servicer of
all licenses, software, hardware, equipment, telephone, personnel, servicing
systems, employees, facilities or other accommodations necessary or desirable to
perform the backup servicing functions as set forth in the Backup Servicing
Agreement.

 

SECTION 3.02. Deemed Collections. (a) If on any day:

 

(i)       the Unpaid Balance of any Receivable acquired by the Seller is: (A)
reduced or adjusted as a result of any defective, rejected, returned,
repossessed or foreclosed goods or services, or any revision, cancellation,
allowance, rebate, credit memo, discount or other adjustment made by the Seller
or any Affiliate of the Seller, or any setoff, counterclaim or dispute between
the Seller or any Affiliate of the Seller, and an Obligor, (B) less than the
amount included in calculating the Net Pool Balance for purposes of any
Information Package or Interim Report (for any reason other than such Receivable
becoming a Defaulted Receivable or due to the application of Collections
received with respect to such Receivable), or (C) extended, amended or otherwise
modified or waived or any payment term or condition of any related Contract is
amended, modified or waived (except as expressly permitted under Section 9.02(a)
of the Loan and Security Agreement); or

 

(ii)       any of the representations or warranties of the Seller set forth in
Section 4.02(a), (c), (k) or (r) were untrue when made with respect to any
Receivable acquired by the Seller or are no longer true with respect to any
Receivable acquired by the Seller, in each case, as determined by the
Administrative Agent or any Required Class Lenders;

 

then, on such day, the Seller shall be deemed to have received a Collection of
such Receivable:

 

(A)             in the case of clauses (i)(A) or (B) above, in the amount of
such reduction or cancellation or the difference between the actual Unpaid
Balance (as determined immediately prior to the applicable event) and the amount
included in respect of such Receivable in calculating such Net Pool Balance or,
in the case of clause (i)(C) above, in the amount that such extension,
amendment, modification or waiver affects the Unpaid Balance of the related
Receivable in the sole determination of the Administrative Agent or any Required
Class Lenders.

 



6

 

 

(B)              in the case of clause (ii) above, in the amount of the entire
Unpaid Balance of the relevant Receivable (as determined immediately prior to
the applicable event) with respect to which such representations or warranties
of the Seller are or were untrue.

 

Collections deemed received by the Seller under this Section 3.02(a) are herein
referred to as “Deemed Collections”.

 

(b)               The Seller that is deemed to receive Deemed Collections shall
transfer to a Continuing Collection Account immediately available funds in the
amount of such Deemed Collections immediately following the event giving rise to
such Deemed Collections.

 

SECTION 3.03. Actions Evidencing Purchases. (a) On or prior to the Closing Date,
the Seller (or Servicer, on behalf of the Seller) shall mark its records
evidencing Receivables and Contracts in a form reasonably acceptable to the
Administrative Agent, evidencing that the Receivables acquired by the Seller
have been transferred in accordance with this Agreement, and none of the Seller
or Initial Servicer shall change or remove such mark without the consent of the
Administrative Agent, as its assignee. In addition, the Seller agrees that from
time to time, at its expense, it will promptly execute and deliver all further
instruments and documents, and take all further action that Buyer or the
Administrative Agent, as its assignee, may reasonably request in order to
perfect, protect or more fully evidence the purchases, sales and contributions
hereunder, or to enable Buyer or the Administrative Agent, as its assignee, to
exercise or enforce any of their respective rights with respect to the
Receivables and the Related Assets. Without limiting the generality of the
foregoing, the Seller will upon the request of Buyer or the Administrative
Agent: (i) authorize and file such financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate to perfect the interests of Buyer
and the Administrative Agent, as its assignee, in the Receivables acquired by
the Seller and the Related Assets; and (ii) if a Servicer Default or an Event of
Default has occurred and is continuing, mark conspicuously each Contract
evidencing each Receivable acquired by the Seller with a legend, reasonably
acceptable to the Administrative Agent evidencing that the related Receivables
have been sold or contributed in accordance with this Agreement.

 

(b)               The Seller hereby authorizes Administrative Agent (i) to file
one or more financing or continuation statements, and amendments thereto and
assignments thereof, naming the Seller as debtor relative to all or any of the
Receivables acquired by the Seller and the Related Assets now existing or
hereafter arising and (ii) to the extent permitted by the Loan and Security
Agreement, to notify Obligors of the assignment of the Receivables acquired by
the Seller and the Related Assets.

 

(c)               Without limiting the generality of Section 3.03(a), the Seller
hereby authorizes Administrative Agent to file, and shall deliver and file or
cause to be filed appropriate continuation statements, not earlier than six
months and not later than three months prior to the fifth anniversary of the
date of filing of the financing statements filed in connection with the Closing
Date or any other financing statement filed pursuant to this Agreement, if the
Final Payout Date shall not have occurred.

 



7

 

 

SECTION 3.04. Application of Collections. Any payment by an Obligor in respect
of any indebtedness owed by it shall be applied as specified in writing or
otherwise by such Obligor or as required by Applicable Law or by the underlying
Contract. If the manner of application of any such payment is not specified by
the related Obligor and is not required by Applicable Law or by the underlying
Contract, such payment shall, unless Administrative Agent instructs otherwise,
be applied: first, as a Collection of any Receivable or Receivables then
outstanding of such Obligor, with such Receivables being paid in the order of
the oldest first, and, second, to any other indebtedness of such Obligor.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Mutual Representations and Warranties. The Seller represents and
warrants to Buyer, Administrative Agent and each Secured Party, and Buyer
represents and warrants to the Seller, Administrative Agent and each Secured
Party as of the date hereof and as of each date on which a purchase and sale or
contribution, as applicable, is made hereunder, as follows:

 

(a)               Organization and Good Standing. It has been duly organized and
is validly existing as a corporation or limited liability company, as
applicable, in good standing under the Applicable Laws of its jurisdiction of
organization, with power and authority to own its properties and to conduct its
business as such properties are presently owned and such business is presently
conducted, except to the extent that the failure to have such power and
authority could not reasonably be expected to have a Material Adverse Effect.

 

(b)               Due Qualification. It is duly qualified to do business as a
foreign organization in good standing and has obtained all necessary
qualifications, licenses and approvals, in all jurisdictions in which the
ownership or lease of its property or the conduct of its business requires such
qualifications, licenses or approvals, except where the failure to be in good
standing or to hold any such qualifications, licenses and approvals could not
reasonably be expected to have a Material Adverse Effect.

 

(c)               Power and Authority; Due Authorization. It (i) has all
necessary power, authority and legal right to (A) execute and deliver this
Agreement and the other Transaction Documents to which it is a party, (B) carry
out the terms of and perform its obligations under the Transaction Documents to
which it is a party, (C) sell, assign or contribute the Receivables and the
Related Assets to Buyer on the terms and conditions herein provided and (D) with
respect to Buyer, purchase, acquire and own the Receivables and the Related
Assets on the terms and conditions herein provided and (ii) has duly authorized
by all necessary corporate or limited liability company action, as applicable,
the execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is a party in any capacity.

 

(d)               Binding Obligations. This Agreement constitutes, and each
other Transaction Document to be signed by it when duly executed and delivered
by it will constitute, a legal, valid and binding obligation of it, enforceable
against it in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, or other similar Applicable Laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.



 

8

 



 

(e)               No Violation. The consummation of the transactions
contemplated by this Agreement and the other Transaction Documents and the
fulfillment of the terms hereof and thereof by it will not, (i) conflict with,
result in any breach or (without notice or lapse of time or both) a default
under, (A) its certificate of formation or limited liability company agreement,
or (B) any Debt, (ii) result in the creation or imposition of any Adverse Claim
upon any of the Borrower’s properties pursuant to the terms of any such Debt,
other than any Adverse Claim created in connection with this Agreement and the
other Transaction Documents, (iii) conflict with, result in any breach or
(without notice or lapse of time or both) a default under any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound, (iv) result in the creation or imposition of any Adverse Claim upon any
of its properties pursuant to the terms of any such other agreement or
instrument to which it is a party or by which it or any of its properties is
bound, other than any Adverse Claim created in connection with this Agreement
and the other Transaction Documents, or (v) violate any Applicable Law
applicable to it or any of its properties except, in the cases of clauses (iii),
(iv) and (v) to the extent that any such conflict or violation could not
reasonably be specified to have a Material Adverse Effect.

 

(f)                Bulk Sales Act. No transaction contemplated hereby requires
compliance by it with any bulk sales act or similar Applicable Law.

 

(g)               No Proceedings. There are no actions, suits, proceedings,
claims, disputes, or investigations pending, or to its knowledge threatened,
before any Governmental Authority (i) asserting the invalidity of this Agreement
or any other Transaction Document to which it is a party, (ii) seeking to
prevent the sale, assignment or contribution, as applicable, of any Receivables
and Related Assets or the consummation of the purposes of this Agreement or of
any of the other Transaction Documents to which it is a party, or (iii) seeking
any determination or ruling that has had or could reasonably be expected to have
a Material Adverse Effect.

 

(h)               Governmental Approvals. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by it of this Agreement
or any other Transaction Document to which it is a party, except for (i) the
filing of the UCC financing statements referred to in Article VI of the Loan and
Security Agreement, all of which, at the time required in Article VI of the Loan
and Security Agreement, shall have been duly filed and shall be in full force
and effect, (ii) those that have been made or obtained and are in full force and
effect, (iii) those for which the failure to be made or obtained would not
reasonably be expected to have a Material Adverse Effect or (iv) those that are
not currently required.

 

(i)                 Litigation. No injunction, decree or other decision has been
issued or made by any Governmental Authority against it or any material portion
of its properties that prevents, and, to its knowledge, no threat by any Person
has been made to attempt to obtain any such decision against it or its
properties, and there are no actions, suits, litigation or proceedings pending
or threatened against it or its properties in or before any Governmental
Authority that has had or could reasonably be expected to have a Material
Adverse Effect or would prevent it from conducting its business operations
relating to the Receivables or the performance of its duties and obligations
hereunder or under the other Transaction Documents.

 



9

 

 

(j)                 Ordinary Course of Business. Each remittance of Collections
on the Receivables transferred by the Seller to Buyer under this Agreement or
pursuant to the other Transaction Documents will have been (i) in payment of a
debt incurred by the Seller in the ordinary course of business or financial
affairs of the Seller and the Buyer and (ii) made in the ordinary course of
business or financial affairs of the Seller and the Buyer.

 

SECTION 4.02. Additional Representations and Warranties of The Seller. The
Seller represents and warrants to Buyer, Administrative Agent and each Secured
Party as of the date hereof and as of each date on which a purchase and sale or
contribution, as applicable, is made hereunder, as follows:

 

(a)               Valid Sale. This Agreement constitutes an absolute and
irrevocable valid sale, transfer and assignment or contribution, as applicable,
of the Receivables acquired by the Seller and the Related Assets to Buyer free
and clear of any Adverse Claim, or alternatively the granting of a valid
security interest in the Receivables acquired by the Seller and the Related
Assets to Buyer free and clear of any Adverse Claim.

 

(b)               Use of Proceeds. The use of all funds obtained by the Seller
under this Agreement will not conflict with or contravene any of Regulations T,
U and X promulgated by the Federal Reserve Board.

 

(c)               Quality of Title. Prior to its sale or contribution to Buyer
hereunder, each Receivable acquired by the Seller, together with the Related
Assets, is owned by it free and clear of any Adverse Claim; when Buyer purchases
or acquires by contribution such Receivable and Related Assets and all
Collections and proceeds if any of the foregoing, Buyer shall have acquired
legal and equitable title to such Receivable, for fair consideration and
reasonably equivalent value, free and clear of any Adverse Claim; and no
financing statement or other instrument similar in effect covering any
Receivable, any interest therein, and the Related Assets is on file in any
recording office, except such as may be filed (i) in favor of Buyer in
accordance with any Purchase and Sale Agreement (and assigned to Administrative
Agent), (ii) in favor of Administrative Agent in accordance with the Loan and
Security Agreement or any Transaction Document or (iii) (x) “all asset”
financing statements filed in connection with the Existing Specified Secured
Debt or (y) with respect to HOV Services, Inc. during the ten (10) days
following the Closing Date, the state tax lien, file number L53008 P427,
recorded in Oakland County, Michigan.

 

(d)               Accurate Reports. No Information Package, Interim Report or
any other information, exhibit, financial statement, document, book, record or
report furnished or to be furnished by or on behalf of the Seller or any of its
Affiliates to Buyer, Administrative Agent or any other Secured Party in
connection with this Agreement or any other Transaction Document: (i) was or
will be untrue or inaccurate in any material respect as of the date it was or
will be dated or as of the date so furnished; or (ii) contained or will contain
when furnished any material misstatement of fact or omitted or will omit to
state a material fact or any fact necessary to make  the statements contained
therein not misleading; provided, however, that, with respect to projected
financial information and information of a general economic or industry specific
nature, the Seller represents only that such information has been prepared in
good faith based on assumptions believed by the Seller to be reasonable at the
time such information was delivered; and provided, further, that such
information are not to be viewed as facts, are subject to significant
uncertainties and contingencies beyond the control of the Seller, no assurance
can be given that any particular projection or other information will be
realized and actual results during the period or periods covered by such
information may differ from such projections and that the differences may be
material.

 



10

 

 

(e)               UCC Details. (i) The Seller’s true legal name as registered in
the sole jurisdiction in which it is organized, the jurisdiction of such
organization, its organizational identification number, if any, as designated by
the jurisdiction of its organization, its federal employer identification
number, if any, and (ii) the location of its chief executive office and
principal place of business are specified in Annex 1 and the offices where the
Seller keeps all its Records are located at the addresses specified in Annex 1
(or at such other locations, notified to Administrative Agent and Buyer in
accordance with Section 7.01(l) or 8.01(f) of the Loan and Security Agreement),
in jurisdictions where all actions required under Section 9.06 of the Loan and
Security Agreement has been taken and completed. Except as described in Annex 1,
the Seller has no, and has never had any, trade names, fictitious names, assumed
names or “doing business as” names and the Seller has never changed the location
of its chief executive office or its true legal name, identity or corporate
structure. The Seller is organized only in a single jurisdiction.

 

(f)                Collection Accounts. The account numbers of the Collection
Accounts and related Collection Account Banks are specified in Schedule II to
the Loan and Security Agreement.

 

(g)               Tax Status. The Seller (i) has timely filed all material tax
returns required to be filed by it and (ii) has paid or caused to be paid all
material taxes, assessments and other governmental charges, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP.

 

(h)               Servicing Programs. No license or approval is required for
Servicer or Buyer’s use of any software or other computer program used by the
Seller in the servicing of the Receivables, other than those which have been
obtained and are in full force and effect.

 

(i)                 Credit and Collection Policies. The Seller has complied with
its Credit and Collection Policies, and such policies have not changed since the
Closing Date, except in accordance with Section 5.03(f).

 

(j)                 Compliance with Applicable Law. The Seller has complied in
all material respects with all Applicable Law.

 



11

 

 

(k)               Eligible Receivables. Each Receivable was an Eligible
Receivable on the date of any sale or contribution hereunder, unless otherwise
specified in the first Information Package or Interim Report that includes such
Receivable; provided, that at any time prior to the Contract Evaluation End
Date, none of the following events shall be a breach of this representation: (i)
clause (c) of “Eligible Receivable” shall not be satisfied with respect to any
Receivable that otherwise satisfies each of the following conditions: (x) its
related Contract is not one of the Top 100 Customer Contracts and (y) the Unpaid
Balance for such Receivable and each other Receivable (taken in the aggregate)
relating to such Contract does not exceed 0.50% of the aggregate Unpaid Balance
of all Eligible Receivables at any time this representation is made and (ii)
clause (s)(A) of “Eligible Receivable” shall not be satisfied with respect to
any Receivable that otherwise satisfies each of the following conditions: (x)
its related Contract is not one of the Top 100 Customer Contracts, (y) the
Unpaid Balance for such Receivable and each other Receivable relating to such
Contract does not exceed 0.50% of the aggregate Unpaid Balance of all Eligible
Receivables at any time this representation is made and (z) the related Obligor
(or any of its Affiliates) is not then withholding or then threatening to
withhold any payments under such Contract in connection with any breach of any
anti-assignment provision set forth therein.

 

(l)                Adverse Change. Since December 31, 2018, no event or
occurrence exists that has caused, or could reasonably be expected to cause, a
Material Adverse Effect.

 

(m)              Financial Information. All financial statements of the Parent
and its consolidated Subsidiaries delivered in connection with this Agreement or
any other Transaction Document were prepared in accordance with GAAP in effect
on the date such statements were prepared and fairly present in all material
respects the consolidated financial position of the Parent and its consolidated
Subsidiaries and their results of operations as of the date and for the period
presented or provided (other than in the case of annual financial statements,
subject to the absence of footnotes and year-end audit adjustments). Since
December 31, 2018, there has been no change in the business, property,
operations or financial condition of the Parent and its Subsidiaries, taken as a
whole, that could reasonably be expected to have a Material Adverse Effect.

 

(n)               Investment Company Act. The Seller is not (i) required to
register as an “Investment Company” or (ii) “controlled” by an “Investment
Company”, under (and as to each such term, as defined in) the Investment Company
Act.

 

(o)               ERISA. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
Exela Party and its respective ERISA Affiliates (i) have fulfilled their
obligations under the minimum funding standards of ERISA and the Code with
respect to each Pension Plan; (ii) are in compliance in all material respects
with the applicable provisions of ERISA and the Code with respect to each
Pension Plan and Multiemployer Plan; (iii) have not incurred any liability to
the PBGC or to any Pension Plan or Multiemployer Plan under Title IV of ERISA,
other than a liability to the PBGC for premiums under Section 4007 of ERISA
already paid or not yet due; (iv) have not incurred any liability to the PBGC or
to any Pension Plan under Title IV of ERISA with respect to a plan termination
under Section 4041 of ERISA; and (v) have not incurred any Withdrawal Liability
to a Multiemployer Plan. No steps have been taken by any Person to terminate any
Pension Plan the assets of which are not sufficient to satisfy all of its
benefit liabilities under Title IV of ERISA.

 



12

 

 

(p)               [Reserved].

 

(q)               No Default. No event has occurred and is continuing and no
condition exists, or would result from the sale, transfer and assignment or
contribution of the Receivables acquired by the Seller, that constitutes an
Unmatured Initial Servicer Default, Initial Servicer Default, Event of Default
or Unmatured Event of Default.

 

(r)                No Fraudulent Conveyance. No sale or contribution hereunder
constitutes a fraudulent transfer or conveyance under any United States federal
or applicable state bankruptcy or insolvency laws or is otherwise void or
voidable under such or similar laws or principles or for any other reason.

 

(s)                Solvent. The Seller is Solvent.

 

(t)                 Reliance on Separate Legal Identity. The Seller hereby
acknowledges that the Secured Parties, the Lenders and the Administrative Agent
are entering into the transactions contemplated by this Agreement and the other
Transaction Documents in reliance upon the Seller’s identity as a legal entity
separate from any Bankruptcy Remote Entity.

 

(u)               Policies and Procedures. To the extent applicable, each Exela
Party is in compliance with (a) the laws, regulations and Executive Orders
administered by OFAC, and (b) the Bank Secrecy Act, as amended by the PATRIOT
Act. Neither the Exela Parties nor any of their officers, directors, employees,
agents or shareholders acting on the Exela Parties’ behalf shall use the
proceeds of the Loans to make any payments, directly or indirectly (including
through any third-party intermediary), to any Foreign Official in violation of
the FCPA. None of the Exela Parties nor any Affiliates of any Exela Parties, is
in violation of any Anti-Terrorism Law or engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the Anti-Terrorism Laws. None of the
Exela Parties, nor any Affiliates of any Exela Parties, or their respective
agents acting or benefiting in any capacity in connection with any Credit
Extension or other transactions hereunder, is a Blocked Person. None of the
Exela Parties, nor any of their agents acting in any capacity in connection with
the Credit Extensions or other transactions hereunder (A) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (B) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to any OFAC Sanctions Programs.

 

(v)               Opinions. The facts regarding each Exela Party, the
Receivables, the Related Assets, the transactions contemplated by the
Transaction Documents and the related matters set forth or assumed in each
opinion of counsel delivered in connection with this Agreement and the
Transaction Documents are true and correct in all material respects.



 

13

 



 

(w)             Securitization Assets.

 

(i)                 None of the Collateral is subject to any Lien of any Debt of
Exela or any of its Affiliates other than the Lien of the Administrative Agent
under the Transaction Documents. Without limiting the foregoing, all of
Collateral satisfies the definition of “Securitization Assets” sold to a
“Special Purpose Securitization Subsidiary” in connection with a “Permitted
Securitization Financing,” and therefore is “Excluded Property” that is free and
clear of any Adverse Claim of any Existing Specified Secured Debt.

 

(ii)              As of the Closing Date, the Exela Parties are not obligated
(whether as a borrower, guarantor or otherwise) under any secured Debt
outstanding in an aggregate amount exceeding $75,000,000 other than the Existing
Specified Secured Debt and the Transaction Documents.

 

ARTICLE V

GENERAL COVENANTS

 

SECTION 5.01. Mutual Covenants. At all times prior to the Final Payout Date,
Buyer and the Seller shall:

 

(a)               Compliance with Applicable Laws, Etc. Comply in all material
respects with all Applicable Laws with respect to it, the Receivables and each
of the related Contracts.

 

(b)               Preservation of Existence. Preserve and maintain its
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
organization in each jurisdiction except where the failure to qualify or
preserve or maintain such existence, rights, franchises or privileges or to be
so qualified could not, individually or in the aggregate reasonably be expected
to have a Material Adverse Effect.

 

(c)               Separateness. (i) To the extent applicable to it, observe the
applicable legal requirements for the recognition of any Bankruptcy Remote
Entity as a legal entity separate and apart from Exela and any Affiliate of
Exela, including complying with (and causing to be true and correct) each of the
facts and assumptions contained in the legal opinions of counsel delivered in
connection with this Agreement and the other Transaction Documents regarding
“true” sale and “substantive consolidation” matters (and any later bring-downs
or replacements of such opinions), and (ii) not take any actions inconsistent
with the terms of Section 8.08 of the Loan and Security Agreement or any
Bankruptcy Remote Entity’s limited liability company agreement.

 

The Parent may issue consolidated financial statements that include Buyer, but
such financial statements shall contain a footnote to the effect that the
Receivables and Related Assets of Buyer are not available to creditors of the
Parent. If the Seller provides Records relating to Receivables to any creditor
of the Seller, the Seller shall also provide to such creditor a notice
indicating that (A) such Receivables have been conveyed to the Buyer and
subsequently pledged to the Administrative Agent in accordance with the
Transaction Documents and (B) any Collections held by it relating to such
Receivables are held in trust pursuant to the Loan and Security Agreement. The
Seller shall cause its financial statements to disclose the separateness of
Buyer and that the Receivables acquired by the Seller are owned by Buyer and are
not available to creditors of the Seller or of its Affiliates.

 

SECTION 5.02. Additional Covenants of The Seller. At all times prior to the
Final Payout Date, the Seller shall:

 



14

 

 

(a)               Inspections. (i) From time to time, upon reasonable notice
from Buyer or Administrative Agent, as applicable, and during regular business
hours, permit Buyer, Administrative Agent, each other Credit Party and any of
their respective agents, regulators or representatives including certified
public accountants or other auditors or consultants acceptable to Administrative
Agent, such Credit Party or Buyer, as applicable (at the sole cost and expense
of the Seller), (A) to examine and make copies of and abstracts from all Records
in the possession or under the control of the Seller or its Affiliates or
agents, and (B) to visit the offices and properties of the Seller or its agents
or Affiliates for the purpose of examining such materials described in clause
(A) above, and to discuss matters relating to the Receivables acquired by the
Seller, the Seller’s performance hereunder or the Seller’s financial condition
and results of operations with any of the officers or employees of the Seller or
its Affiliates having knowledge of such matters; and (ii) without limiting the
provisions of clause (i) above, from time to time on request of the
Administrative Agent or the Buyer with reasonable notice and during reasonable
business hours, permit certified public accountants or other consultants or
auditors acceptable to Administrative Agent to conduct, at the Seller’s expense,
a review of the Seller’s books and records relating to Pool Receivables;
provided, that, unless an Unmatured Initial Servicer Default, Initial Servicer
Default, Unmatured Event of Default or an Event of Default shall have occurred
and be continuing at the time any such audit/inspection is requested, the Seller
shall only be required to reimburse any Person for reasonable, documented costs
and expenses related to two such audit/inspections during any calendar year
(excluding any audits/inspections requested by Buyer).

 

(b)               Keeping of Records and Books of Account; Delivery, Location of
Records. Maintain and implement, or cause to be maintained and implemented,
administrative and operating procedures (including an ability to recreate
records evidencing the Receivables and Related Assets in the event of the
destruction of the originals thereof, backing up on at least a daily basis on a
separate backup computer from which electronic file copies can be readily
produced and distributed to third parties being agreed to suffice for this
purpose), and keep and maintain, or cause to be kept and maintained (or
transferred to Servicer), all documents, books, records and other information
necessary or advisable for the collection of all Receivables and Related Assets
(including records adequate to permit the daily identification of each new
Receivable and all Collections of and adjustments to each existing Receivable
received, made or otherwise processed on that day). At any time during the
continuation of a Servicer Default or an Event of Default, upon request of the
Administrative Agent or Buyer, deliver the originals of all Contracts to the
Administrative Agent or its designee, together with electronic and other files
applicable thereto, and other Records necessary to enforce the related
Receivable against any Obligor thereof.

 

(c)               Performance and Compliance with Pool Receivables and
Contracts. At its expense, timely and fully perform and comply in all material
respects with all provisions, covenants and other promises required to be
observed by it under the Contracts and the Receivables, unless the Seller or
Servicer makes a Deemed Collection in respect of the entire Unpaid Balance
thereof in accordance with Section 3.02.

 

(d)               Location of Records. Keep its principal place of business and
chief executive office, and the offices where it keeps its Records (and all
original documents relating thereto), at the address(es) of the Seller referred
to in Annex 1 or, upon ten (10) days’ prior written notice to the Administrative
Agent and LC Bank, at such other locations in jurisdictions where all action
required by Section 9.06 of the Loan and Security Agreement shall have been
taken and completed.

 



15

 

 

(e)               Credit and Collection Policies. Comply with its Credit and
Collection Policy in regard to each Receivable acquired by the Seller and the
Related Assets and not agree to any changes thereto in a manner that could be
adverse to the interests of the Credit Parties except as expressly permitted
hereunder and under Sections 8.03(c) and 8.06(c) of the Loan and Security
Agreement.

 

(f)                Collections. Within seven (7) Business Days of the Closing
Date, deliver written instructions to all Obligors to remit Collections of
existing and newly generated Receivables and the Related Security to a
Continuing Collection Account. At all times after the Closing Date, (i) on the
related invoice, instruct all Obligors to remit Collections of Pool Receivables
and the Related Security to a Continuing Collection Account and (ii) to the
extent that any Obligor remits any Collections to an Interim Collection Account,
promptly (within four (4) Business Days) notify such Obligor in writing and by
telephone to remit any future Collections to a Continuing Collection Account. In
the event any Exela Party receives any Collections, any such Collections shall
be held in trust by such Exela Party and such Exela Party shall deposit such
Collections in a Continuing Collection Account within four (4) Business Days of
such receipt thereof. In the event that any funds other than Collections are
deposited into any Collection Account, it (or the Initial Servicer on its
behalf) shall within four (4) Business Days of receipt thereof identify such
funds and provide instructions to the Administrative Agent to transfer such
funds to the appropriate Person entitled to such funds. It shall at all times
maintain or cause to be maintained such documents, books, records and other
information necessary or advisable to (i) on a daily basis identify Collections
of Pool Receivables received from time to time and (ii) segregate within four
(4) Business Days Collections of Pool Receivables from property of any Exela
Party and their respective Affiliates other than the Borrower. It shall ensure
that no disbursements are made from any Collection Account, other than such
disbursements that are made in connection with any Sweep Instructions or in
accordance with this Section or Section 4.01 of the Loan and Security Agreement.

 

(g)               Agreed Upon Procedures. Cooperate with Servicer and the
designated accountants or consultants for each annual agreed upon procedures
report required pursuant to Sections 8.02(f) and 8.05(g) of the Loan and
Security Agreement.

 

(h)               Frequency of Billing. Prepare and deliver (or cause to be
prepared and delivered) invoices with respect to each Receivable acquired by the
Seller in accordance with its Credit and Collection Policies, but in any event
no less frequently than as required under the Contract related to such
Receivable.

 

(i)                 Assignment of Claims Act. If reasonably requested by the
Administrative Agent, prepare and make any filings under the Federal Assignment
of Claims Act (or any other similar state and local Applicable Law) with respect
to Receivables from Obligors that are Governmental Authorities, that are
necessary or desirable in order for the Administrative Agent to enforce such
Receivable against the Obligor thereof.

 



16

 

 

(j)                 Insurance. Keep its insurable properties insured at all
times by financially sound and responsible insurers; maintain insurance, to such
extent and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies of the same or similar size in
the same or similar businesses in the same geographic area; maintain in full
force and effect public liability insurance against claims for personal injury
or death or property damage occurring upon, in, about or in connection with the
use of any properties owned, occupied or controlled by it, in such amounts and
with such deductibles as are customary with companies of the same or similar
size in the same or similar businesses and in the same geographic area; and
maintain such other insurance as may be required by Applicable Law.

 

(k)               PATRIOT ACT and FCPA. To the extent applicable, each Exela
Party is in compliance with (a) the laws, regulations and Executive Orders
administered by OFAC, and (b) the Bank Secrecy Act, as amended by the PATRIOT
Act. Neither the Exela Parties nor any of their officers, directors, employees,
agents or shareholders acting on the Exela Parties’ behalf shall use the
proceeds of the Loans to make any payments, directly or indirectly (including
through any third party intermediary), to any Foreign Official in violation of
the FCPA. None of the Exela Parties nor any Affiliates of any Exela Parties, is
in violation of any Anti-Terrorism Law or engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the Anti-Terrorism Laws. None of the
Exela Parties, nor any Affiliates of any Exela Parties, or their respective
agents acting or benefiting in any capacity in connection with any Credit
Extension or other transactions hereunder, is a Blocked Person. None of the
Exela Parties, nor any of their agents acting in any capacity in connection with
the Credit Extensions or other transactions hereunder (A) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (B) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to any OFAC Sanctions Programs.

 

(l)                 Exchange Act Disclosure. It will file a Current Report on
Form 8-K under the Exchange Act to report the transactions contemplated by this
Agreement and in its future Forms 10-K and 10-Q until the Final Payout Date. The
disclosure in each of such Exchange Act filings shall include an explicit
statement that any amendment or modification to any Existing Specified Secured
Debt Documents is prohibited if such amendment or modification could : (i) by
its terms cause any Exela Party to be unable to perform its obligations under
the Transaction Documents, (ii) cause any inaccuracy or breach of any
representation, warranty or covenant of any Exela Party (iii) could subject any
existing or subsequently arising Collateral to an Adverse Claim or (iv)
adversely affect any rights or remedies of the Credit Parties under the
Transaction Documents.

 

SECTION 5.03. Reporting Requirements. From the date hereof until the Final
Payout Date, the Seller will furnish (or cause to be furnished) to Buyer, to
Administrative Agent, LC Bank and each Lender each of the following:

 

(a)               Financial Statements and Other Information.

 



17

 

 

(i)               within forty-five (45) days after the close of each of the
first three quarterly periods of each fiscal year of the Parent, the quarterly
financial statements described in Section 8.05(a)(i) of the Loan and Security
Agreement;

 

(ii)              within ninety (90) days after the close of each fiscal year of
the Parent, the annual financial statements described in Section 8.05(a)(ii) of
the Loan and Security Agreement;

 

(iii)             promptly following a request therefor, any documentation or
other information (including with respect to any Exela Party) that Buyer,
Administrative Agent or any Lender reasonably requests in order to comply with
its ongoing obligations under the applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act;

 

(iv)             from time to time such further information regarding the
business, affairs and financial condition of the Exela Parties as Buyer,
Administrative Agent or any Lender shall reasonably request; and

 

(v)              notwithstanding anything herein to the contrary, any financial
information, proxy statements or other material required to be delivered
pursuant to this paragraph (b) shall be deemed to have been furnished to each of
the Administrative Agent and the Buyer on the date that such report, proxy
statement or other material is posted on the SEC’s website at www.sec.gov.

 

(b)            ERISA.

 

(i)               Promptly after the filing or receiving thereof, copies of (I)
all reports and notices with respect to any Reportable Event with respect to any
Pension Plan, which any Exela Party or any of their respective ERISA Affiliates
files under ERISA with the Internal Revenue Service, the PBGC or the U.S.
Department of Labor or which any Exela Party or any of their respective ERISA
Affiliates receives from the Internal Revenue Service, the PBGC or the U.S.
Department of Labor, and (II) all reports and documents which it files under any
other applicable pension benefits legislation that relate to matters concerning,
or that would or could, individually or in the aggregate, reasonably be expected
to affect, the Receivables (including the value, the validity, the
collectability, or the enforceability thereof), the transactions contemplated by
the Transaction Documents, or the performance of the Seller (or any of its
Affiliates), or the ability of the Seller (or any of its Affiliates) to perform,
thereunder.

 

(ii)              Promptly after the Seller becomes aware of the occurrence of
any of the events listed in clauses (I) through (VI) below, a notice indicating
that such event has occurred:

 

I.the Secretary of the Treasury issues a notice to any Exela Party that a
Pension Plan has ceased to be a plan described in Section 4021(a)(2) of Title IV
of ERISA or when the Secretary of Labor determines that any such plan is not in
compliance with Title I of ERISA;







 



18

 



 

II.the Secretary of the Treasury determines that there has been a termination or
a partial termination within the meaning of Section 411(d)(3) of the Code or any
Pension Plan or there has been a termination, or notice of a termination, of any
Pension Plan under Section 4041 or Section 4042 of ERISA;

 

III.any Pension Plan fails to meet the minimum funding standards under Section
412 of the Code or Section 302 of ERISA;

 

IV.any Pension Plan is unable to pay benefits thereunder when due;

 

V.any Exela or any of their respective ERISA Affiliates liquidates in a case
under the Bankruptcy Code, or under any similar law as now or hereafter in
effect; or

 

VI.any Exela Party or any of their respective ERISA Affiliates incurs Withdrawal
Liability.

 

(c)               Default. Notice of the occurrence of any Initial Servicer
Default, Event of Default, Unmatured Event of Default, or termination of any
sale or contribution of Receivables under this Agreement, accompanied by a
written statement of a Responsible Officer of the Seller setting forth details
of such event and the action that the Seller proposes to take with respect
thereto, such notice to be provided promptly (but not later than two (2)
Business Days) after the Seller obtains knowledge of any such event.

 

(d)               Servicing Programs. If any Successor Servicer has been
appointed or if any Initial Servicer Default or Event of Default has occurred
and is continuing and a license or approval is required for Buyer’s, the
Administrative Agent’s or such Successor Servicer’s use of any software or other
computer program used by such Successor Servicer in the servicing of the
Receivables, then at the request of Buyer, the Administrative Agent or a
Successor Servicer, the Seller, as applicable, shall at its own expense arrange
for Buyer, Administrative Agent and such Successor Servicer to receive any such
required license or approval.

 

(e)               Litigation. Promptly, and in any event within three (3)
Business Days after the Seller obtains knowledge thereof, notice of (i) any
litigation, investigation or proceeding (including a contingency thereof)
initiated against the Seller and (ii) any development in litigation previously
disclosed by it, in each case, that could reasonably be expected to have a
Material Adverse Effect.

 

(f)                Change in Credit and Collection Policies or Business. At
least thirty (30) days prior to (i) the effectiveness of any change in or
amendment to the Credit and Collection Policy that could be adverse to the
interests of the Credit Parties, a description or, if available, a copy of the
Credit and Collection Policy then in effect and a written notice (A) indicating
such change or amendment and (B) requesting Buyer’s, Administrative Agent’s and
the Required Lender’s consent thereto and (ii) any change in the character of
the Seller’s business that has or could reasonably be expected to materially and
adversely affect the ability of the Seller to perform its obligations hereunder
or that would prevent the Seller from conducting its business operations
relating to the Receivables, its servicing of the Receivables or the performance
of its duties and obligations hereunder or under the other Transaction
Documents, a written notice indicating such change and requesting Buyer’s,
Administrative Agent’s and the Required Lender’s consent thereto.

 



19

 

 

(g)               Other Information. Promptly, from time to time, such Records
or other information, documents, records or reports respecting the condition or
operations, financial or otherwise, of the Seller as Administrative Agent or
Buyer may from time to time reasonably request in order to protect the interests
of Buyer, Administrative Agent, LC Bank or any Lender under or as contemplated
by this Agreement or any other Transaction Document or to comply with any
Applicable Law or any Governmental Authority.

 

(h)               Excluded Receivables. With reasonable promptness, written
notice if the total amount of Excluded Receivables originated in any calendar
month exceeds $150,000.

 

SECTION 5.04. Negative Covenants of The Seller. From the date hereof until the
Final Payout Date, the Seller shall not, without the prior written consent of
Administrative Agent, the Required Lenders, and Buyer, do or permit to occur any
act or circumstance which it has covenanted not to do or permit to occur in any
other Transaction Document to which it is a party in any capacity, or:

 

(a)               Sales, Adverse Claims, Etc. Except as otherwise expressly
provided herein or in the other Transaction Documents, sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist any Adverse Claim upon or with respect to (i) any Receivable acquired by
the Seller or any Related Asset or any interest therein, or any Collection
Account to which any Collections of any of the foregoing are sent, or any right
to receive income or proceeds (other than the purchase price paid to the Seller
hereunder or any proceeds of Collections remitted to the Seller hereunder to the
extent the Seller owes no other amounts hereunder) from or in respect of any of
the foregoing or (ii) its equity interest in Buyer.

 

(b)               Extension or Amendment of Receivables. Except as permitted
under Section 9.02(a) of the Loan and Security Agreement, extend, amend or
otherwise modify the payment terms of any Receivable acquired by the Seller or
amend, modify or waive any payment term or condition of any related Contract, in
each case unless a corresponding Deemed Collection payment in respect of such
Receivable is made, in full, in connection therewith.

 

(c)               Change in Credit and Collection Policies or Business. (i) Make
or consent to any change in, or waive any of the provisions of, the Credit and
Collection Policies in a manner that could be adverse to the interests of the
Credit Parties without the prior written consent of the Buyer, Administrative
Agent, and the Required Lenders, or (ii) make any change in the character of the
Seller’s business that has or could reasonably be expected to materially and
adversely affect the ability of the Seller to perform its obligations hereunder
or that would prevent the Seller from conducting its business operations
relating to the Receivables, its servicing of the Receivables or the performance
of its duties and obligations hereunder or under the other Transaction
Documents, without the prior written consent of Buyer, Administrative Agent and
the Required Lenders.

 



20

 

 

(d)               Change in Collection Account Banks. (i) Add any bank account
not listed on Schedule II as a Collection Account unless the Administrative
Agent and the Required Lenders shall have previously approved and received duly
executed copies of all Account Control Agreements and/or amendments thereto
covering each such new account, (ii) terminate any Collection Account or related
Account Control Agreement or Sweep Instructions without the prior written
consent of the Administrative Agent and the Required Lenders and, in each case,
only if all of the payments from Obligors that were being sent to such
Collection Account will, upon termination of such Collection Account and at all
times thereafter, be deposited in a Continuing Collection Account covered by an
Account Control Agreement or (iii) amend, supplement or otherwise modify any
Account Control Agreement or Sweep Instructions without the prior written
consent of Administrative Agent and the Required Lenders.

 

(e)               Mergers, Acquisitions, Sales, Etc. Without the prior written
consent of the Buyer, Administrative Agent and the Required Lenders, (i) change
its jurisdiction of organization or its name, identity or corporate structure or
undertake any division of its rights, assets, obligations, or liabilities
pursuant to a plan of division or otherwise pursuant to Applicable Law, (ii)
merge or consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) or
(iii) make any other change such that any financing statement or other lien
filing filed or other action taken to perfect Buyer’s and Administrative Agent’s
interests under this Agreement or the Loan and Security Agreement would become
seriously misleading or would otherwise be rendered ineffective. The Seller
shall not amend or otherwise modify or waive its limited liability company
agreement or certificate of formation or any provision thereof without the prior
written consent of Buyer, Administrative Agent and the Required Lenders. The
Seller shall at all times maintain its jurisdiction of organization in the State
of Delaware.

 

(f)                Deposits to Accounts. (i) Deposit or otherwise credit, or
cause or permit to be so deposited or credited, or direct any Obligor to deposit
or remit, any Collection or proceeds thereof to any account other than a
Continuing Collection Account or (ii) except as remitted from an Interim
Collection Account pursuant to Sweep Instructions, permit funds other than
Collections to be deposited into any Continuing Collection Account.

 

(g)               [Reserved].

 



21

 

 

(h)               Actions Impairing Quality of Title. Take any action that could
cause any Pool Receivable, together with the Related Security, not to be owned
by it free and clear of any Adverse Claim; or take any action that could
reasonably be expected to cause Administrative Agent not to have a valid
ownership interest or first priority perfected security interest in the Pool
Receivables and Continuing Collection Accounts and, to the extent such security
interest can be perfected by filing a financing statement or the execution of an
account control agreement, any Related Security (or any portion thereof) and all
cash proceeds of any of the foregoing, in each case, free and clear of any
Adverse Claim; or suffer the existence of any financing statement or other
instrument similar in effect covering any Pool Receivable on file in any
recording office except such as may be filed (i) in favor of the Borrower in
accordance with any Transaction Document or (ii) in favor of Administrative
Agent in accordance with this Agreement or any Transaction Document or (iii) (x)
“all asset” financing statements filed in connection with the Existing Specified
Secured Debt or (y) with respect to HOV Services, Inc. during the ten (10) days
following the Closing Date, the state tax lien, file number L53008 P427,
recorded in Oakland County, Michigan.

 

(i)                 Buyer’s Tax Status. Take or cause any action to be taken
that would cause the Buyer to (i) be treated other than as either a “disregarded
entity” within the meaning of U.S. Treasury Regulation § 301.7701-3 that is
disregarded as separate from a United States person within the meaning of
Section 7701(a)(30) of the Code or a partnership for U.S. federal income tax
purposes whose partners are all United States persons within the meaning of
Section 7701(a)(30) of the Code, or are otherwise approved by the Administrative
Agent or (ii) become an association taxable as a corporation or a publicly
traded partnership taxable as a corporation for U.S. federal income tax
purposes; provided, however, that in the event that the Buyer is treated as a
partnership for U.S. federal income tax purposes, the Seller shall ensure that
the Buyer shall, to the extent eligible, make an election under Section 6221(b)
or Section 6226(a) of the Code (or any similar election available pursuant to
the Treasury Regulations under Sections 6221 through 6241 at such time) with
respect to determinations of adjustments at the partnership level.

 

(j)                 Anti-Terrorism Laws. None of the Exela Parties, nor any of
their Affiliates or agents shall:

 

(i)               conduct any business or engage in any transaction or dealing
with any Blocked Person, including the making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person,

 

(ii)              deal in, or otherwise engage in any transaction relating to,
any property or interests in property blocked pursuant to the OFAC Sanctions
Programs or

 

(iii)             engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in the OFAC Sanctions Programs, the PATRIOT
Act or any other Anti-Terrorism Law.

 

(k)               Restrictions on Exela Secured Debt. Permit any Exela Party or
any Affiliate thereof to incur any new secured Debt or consent to any amendment
or modification to any Debt of Exela or any of its Affiliates, including
(without limitation) any Existing Specified Secured Debt Documents, the effect
of which could: (i) by its terms cause any Exela Party to be unable to perform
its obligations under the Transaction Documents, (ii) cause any inaccuracy or
breach of any representation, warranty or covenant of any Exela Party (iii)
could subject any existing or subsequently arising Collateral to an Adverse
Claim or (iv) adversely affect any rights or remedies of the Credit Parties
under the Transaction Documents.

 



22

 

 

ARTICLE VI

 

TERMINATION OF PURCHASES

 

SECTION 6.01. Voluntary Termination. Upon the occurrence and during the
continuation of a Purchase and Sale Termination Event, the sale and contribution
of Receivables and Related Assets pursuant to this Agreement may be terminated
by the Buyer, with the prior written consent of the Administrative Agent and
Required Lenders, at any time when the Aggregate Loan Amount plus the Revolving
A LC Participation Amount is equal to zero.

 

SECTION 6.02. Automatic Termination. The sale or contribution of any Receivables
and Related Assets pursuant to this Agreement shall automatically terminate if
an Event of Bankruptcy shall have occurred and remain continuing with respect to
the Seller or Buyer.

 

ARTICLE VII

INDEMNIFICATION

 

SECTION 7.01. The Seller’s Indemnity. (a) General Indemnity. Without limiting
any other rights which any such Person may have hereunder or under Applicable
Law, but subject to Section 8.06, the Seller hereby agrees to indemnify and hold
harmless Buyer, Buyer’s Affiliates and all of their respective successors,
transferees, participants and assigns, Administrative Agent and any Secured
Party under the Loan and Security Agreement, and all officers, members,
managers, directors, shareholders, officers, employees and agents of any of the
foregoing (each a “Seller Indemnified Party”), forthwith on demand, from and
against any and all damages, losses, claims, liabilities and related reasonable
and documented out-of-pocket costs and expenses (including all filing fees),
including reasonable Attorney Costs, and reasonable consultants’ and
accountants’ fees and disbursements (all of the foregoing being collectively
referred to as “Seller Indemnified Amounts”) awarded against or incurred by any
of them arising out of, relating to or in connection with the Transaction
Documents, any of the transactions contemplated thereby (including the issuance
of, or the fronting for, any Letter of Credit), or the ownership, maintenance or
purchasing of the Receivables or in respect of or related to any Receivable or
Related Assets, the issuance or drawing of any Letter of Credit or otherwise
arising out of or relating to or in connection with the actions or inactions of
Buyer, Performance Guarantor, the Seller or any Affiliate of any of them;
provided, however, notwithstanding anything to the contrary in this Article VII,
excluding Seller Indemnified Amounts solely to the extent (x) resulting from the
gross negligence or willful misconduct on the part of the Seller Indemnified
Party, as determined by a final non-appealable judgment by a court of competent
jurisdiction or (y) that constitute recourse with respect to a Receivable or the
Related Assets by reason of an Event of Bankruptcy or insolvency, or the
financial or credit condition or financial default, of the related Obligor.
Without limiting the foregoing, the Seller shall indemnify, subject to the
express limitations set forth in this Section 7.01, and hold harmless each
Seller Indemnified Party for any and all Seller Indemnified Amounts arising out
of, relating to or in connection with:

 

(a)              the transfer by the Seller of any interest in any Receivable
other than the sale or contribution, as applicable, of any Receivable and
Related Assets to Buyer pursuant to this Agreement and the grant of a security
interest or ownership interest to Buyer pursuant to this Agreement or the
subsequent pledge to the Administrative Agent;

 



23

 

 

(b)              any representation, warranty or statement made or deemed made
by the Seller (or any of its officers or Affiliates) under or in connection with
this Agreement or any Transaction Document, any Information Package, any Interim
Report or any other information or report delivered by or on behalf of the
Seller pursuant hereto, which shall have been untrue, false or incorrect when
made or deemed made;

 

(c)              the failure of the Seller to comply with the terms of any
Transaction Document, the Federal Assignment of Claims Act or any other similar
state and local Applicable Law (including with respect to any Receivable or
Related Assets transferred by the Seller) or the nonconformity of any such
Receivable or Related Assets with any such Applicable Law;

 

(d)              the lack of an enforceable ownership interest or a first
priority perfected security interest in the Receivables (and all Related Assets)
transferred by the Seller, or purported to be transferred by the Seller, to
Buyer pursuant to this Agreement against all Persons (including any bankruptcy
trustee or similar Person);

 

(e)              any attempt by any Person (including Buyer) to void the
transfers by the Seller contemplated hereby under statutory provisions or common
law or equitable action;

 

(f)               the failure to have filed, or any delay in filing, financing
statements, financing statement amendments, continuation statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other Applicable Laws with respect to any Receivable and the other Related
Assets in respect thereof, transferred by the Seller, or purported to be
transferred by the Seller, to Buyer pursuant to this Agreement whether at the
time of any purchase or acquisition, as applicable, or at any time thereafter;

 

(g)              any dispute, claim, offset, defense, or other similar claim or
defense (other than discharge in bankruptcy) of the Obligor to the payment of
any Receivable in, or purporting to be in, the Receivables Pool transferred by
the Seller, or purported to be transferred by the Seller, to Buyer pursuant to
this Agreement (including a defense based on such Receivable or the Related
Assets not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or services related to such
Receivable or the furnishing or failure to furnish such merchandise or services,
or other similar claim or defense not arising from the financial inability of
any Obligor to pay undisputed indebtedness;

 



24

 

 

(h)              any failure of the Seller to perform any of its duties or
obligations in accordance with the provisions hereof and of each other
Transaction Document;

 

(i)               any suit or claim related to the Receivables or Related Assets
transferred by the Seller, or purported to be transferred by the Seller, to
Buyer pursuant to this Agreement (including any products liability or
environmental liability claim arising out of or in connection with merchandise
or services that are the subject of any such Receivable or Related Asset);

 

(j)               any products liability, environmental or other claim arising
out of or in connection with any Receivable or Related Assets or other
merchandise, goods or services which are the subject of or related to any
Receivable or Related Assets;

 

(k)              the ownership, delivery, non-delivery, possession, design,
construction, use, maintenance, transportation, performance (whether or not
according to specifications), operation (including the failure to operate or
faulty operation), condition, return, sale, repossession or other disposition or
safety of any Related Assets (including claims for patent, trademark, or
copyright infringement and claims for injury to persons or property, liability
principles, or otherwise, and claims of breach of warranty, whether express or
implied);

 

(l)               any investigation, litigation or proceeding (actual or
threatened) related to this Agreement or any other Transaction Document or the
use of proceeds of any purchase hereunder or in respect of any Receivable or
other Related Assets or any related Contract (except to the extent relating to a
credit losses on the Pool Receivable by reason of an Event of Bankruptcy or
insolvency, or the financial or credit condition or financial default, of the
related Obligor);

 

(m)             any failure of the Seller to comply with its covenants,
obligations and agreements contained in this Agreement or any other Transaction
Document;

 

(n)              (i) if legally required, the failure by the Seller to notify
any Obligor of the assignment pursuant to the terms hereof of any Receivable or
Related Assets to Buyer (and subsequently, as pledged under the Loan and
Security Agreement, to Administrative Agent for the benefit of Lenders) or (ii)
the failure to require that all Collections of Receivables be deposited directly
in a Continuing Collection Account covered by an Account Control Agreement;

 

(o)              the failure by the Seller to comply with the “bulk sales” or
analogous Applicable Laws of any jurisdiction;

 

(p)              any Taxes imposed upon the Seller Indemnified Party or upon or
with respect to the Receivables transferred by the Seller (whether or not
imposed on any Person, including a Lender), or purported to be transferred by
the Seller, to Buyer pursuant to this Agreement arising by reason of the
purchase or ownership, contribution or sale of such Receivables (or of any
interest therein) or Related Assets;

 



25

 

 

(q)              any failure of the Seller to perform any of its respective
duties or obligations under any Contract related to any Receivable;

 

(r)               any failure by any Exela Party to obtain any Obligor’s consent
to any transfer, sale or assignment of any rights and duties under a Contract
that requires the Obligor thereunder to consent to any such transfer, sale or
assignment of any rights and duties thereunder;

 

(s)              the failure by the Seller or the Buyer to pay when due any
Taxes, including sales, excise or personal property taxes with respect to the
Receivables or Related Assets;

 

(t)               any loss arising, directly or indirectly, as a result of the
failure by the Seller to timely collect and remit to the appropriate authority
any sales or similar transfer type Taxes on or with respect to the Receivables
or Related Assets (to the extent not duplicative of clause (xvi) above);

 

(u)              any commingling of any Collections by the Seller relating to
the Receivables or Related Assets with any of its own funds or the funds of any
other Person;

 

(v)              the failure or delay to provide any Obligor with an invoice or
other evidence of indebtedness;

 

(w)             any failure by the Seller to obtain consent from any Obligor
prior to the assignment of any Receivable and Related Assets pursuant to the
terms of this Agreement;

 

(x)              any breach of any Contract as a result of the sale or
contribution thereof or any Receivables related thereto pursuant to this
Agreement;

 

(y)              any inability of the Seller or Buyer to assign any Receivable
or Related Asset as contemplated under the Transaction Documents; or the
violation or breach by the Seller of any confidentiality provision, or of any
similar covenant of non-disclosure, with respect to any Contract, or any other
Seller Indemnified Amount with respect to or resulting from any such violation
or breach;

 

(z)              any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including a defense based on such Receivable or the related Contract or Agency
Letter not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of goods or the rendering of services related to such
Receivable or the furnishing or failure to furnish any such goods or services or
other similar claim or defense not arising from the financial inability of any
Obligor to pay undisputed indebtedness;

 



26

 

 

(aa)            any other amount paid or payable pursuant to Section 5.02 or
14.04 of the Loan and Security Agreement; or

 

(bb)           Taxes described in clauses (a), (b) and (c) of Section 5.03 of
the Loan and Security Agreement.

 

SECTION 7.02. Contribution. If for any reason the indemnification provided above
in this Article VII is unavailable to a Seller Indemnified Party or is
insufficient to hold a Seller Indemnified Party harmless, then the Seller shall
contribute to the amount paid or payable by such Seller Indemnified Party as a
result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect not only the relative benefits received by such Seller
Indemnified Party on the one hand and the Seller on the other hand but also the
relative fault of such Seller Indemnified Party as well as any other relevant
equitable considerations.

 

ARTICLE VIII

MISCELLANEOUS

 

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement nor consent to any departure by the Seller therefrom shall in any
event be effective unless the same shall be in writing and signed by Buyer,
Administrative Agent (with the consent of the Required Lenders) and (if an
amendment) the Seller, and if such amendment or waiver affects the obligations
of the Performance Guarantor, the Performance Guarantor consents in writing
thereto, and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Seller may not
amend or otherwise modify any other Transaction Document executed by it without
the written consent of Buyer, Administrative Agent the Required Lenders, and if
such amendment or waiver affects the obligations of the Performance Guarantor,
the Performance Guarantor consents in writing thereto.

 

SECTION 8.02. No Waiver; Remedies. No failure on the part of Buyer or the Seller
Indemnified Party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or remedy hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. If
an Event of Default has occurred and is continuing, Buyer (or Administrative
Agent as assignee of Buyer’s rights hereunder) shall have, in addition to all
other rights and remedies under this Agreement, any other Transaction Document
or otherwise, all other rights and remedies provided under the UCC of each
applicable jurisdiction and other Applicable Laws (including all the rights and
remedies of a secured party upon default under the UCC (including the right to
sell any or all of the Receivables and Related Assets)). The rights and remedies
herein provided are cumulative and not exclusive of any rights or remedies
provided by Applicable Law. The Seller hereby consents to and agrees to be bound
by the specific remedies provisions of Section 9.03 and 9.04 of the Loan and
Security Agreement as if they were set forth herein mutatis mutandis. Without
limiting the foregoing, TSL, individually and as Administrative Agent, each
Lender, the LC Bank, and any of their Affiliates (the “Set-off Parties”) are
each hereby authorized by each of the parties hereto, at any time and from time
to time during the continuance of an Event of Default, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held by and other
indebtedness at any time owing to any such Set-off Party to or for the credit to
the account of such party, against all due but unpaid obligations of such party,
now or hereafter existing under this Agreement or any other Transaction Document
(other than in respect of any repayment of Aggregate Loan Amount or Interest by
Buyer pursuant to the Loan and Security Agreement), to any Affected Person, any
Seller Indemnified Party or any other Affected Person; provided, that any
Set-off Party shall notify such party prior to or concurrently with any such set
off.

 



27

 

 

SECTION 8.03. Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile and email communication) and faxed, emailed or delivered, to each
party hereto, at its address set forth under its name Annex 2 or at such other
address, facsimile number or email address as shall be designated by such party
in a written notice to the other parties hereto. Notices and communications by
(i) facsimile shall be effective when sent (and shall be followed by hard copy
sent by regular mail), (ii) e-mail shall be deemed received upon the sender’s
receipt of an acknowledgment from the intended recipient (such as by the “return
receipt requested” function, as available, return e-mail or other written
acknowledgment) and (iii) notices and communications sent by other means shall
be effective when received.

 

SECTION 8.04. Binding Effect; Assignment. The Seller acknowledges that
institutions providing financing (by way of loans or the issuance of Letters of
Credit) pursuant to the Loan and Security Agreement may rely upon the terms of
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns and shall also,
to the extent provided herein, inure to the benefit of the parties to the Loan
and Security Agreement. The Seller acknowledges that Buyer’s rights under this
Agreement may be assigned to TSL or another Secured Party under the Loan and
Security Agreement, consents to such assignment and to the exercise of those
rights directly by TSL or another Secured Party to the extent permitted by the
Loan and Security Agreement and acknowledges and agrees that TSL individually
and as agent, a Lender and the other Affected Persons and each of their
respective successors and permitted assigns are express third party
beneficiaries of this Agreement.

 

SECTION 8.05. Survival. The rights and remedies with respect to any breach of
any representation and warranty made by the Seller or Buyer pursuant to Section
3.02 or Article IV the indemnification provisions of Article VII, and the
provisions of Sections 8.04, 8.05, 8.06, 8.08, 8.09, 8.10, 8.11, 8.12 and 8.14
shall survive any termination of this Agreement.

 



28

 

 

SECTION 8.06. Costs, Expenses and Taxes. In addition to its obligations under
Article VII whether or not the transactions contemplated hereby shall be
consummated, the Seller, jointly and severally, agrees to pay promptly (a) all
of Buyer’s, each Credit Party’s and Administrative Agent’s actual and reasonable
costs and expenses of preparation of the Transaction Documents and any consents,
amendments, waivers or other modifications thereto; (b) all the reasonable fees,
expenses and disbursements of counsel to Buyer, each Credit Party and
Administrative Agent in connection with the negotiation, preparation, execution
and administration of the Transaction Documents and any consents, amendments,
waivers or other modifications thereto and any other documents or matters
requested by any Exela Party; (c) all the actual costs and reasonable expenses
of creating and perfecting security interests in favor of Administrative Agent,
for the benefit of Secured Parties, including filing and recording fees,
expenses and taxes, stamp or documentary taxes, search fees, title insurance
premiums and reasonable fees, expenses and disbursements of counsel to Buyer,
each Credit Party and Administrative Agent and of counsel providing any opinions
that any Credit Party may request in respect of the Receivables and Related
Assets or security interests created pursuant to the Transaction Documents; (d)
all of Buyer, each Credit Party’s and Administrative Agent’s actual costs and
reasonable fees, expenses for, and disbursements of any of Buyer’s, such Credit
Party’s or Administrative Agent’s auditors, accountants, consultants or
appraisers whether internal or external, and all reasonable attorneys’ fees
(including allocated costs of internal counsel and expenses and disbursements of
outside counsel) incurred by Buyer, each Credit Party and the Administrative
Agent; (e) all the actual costs and reasonable expenses (including the
reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by Administrative Agent and its
counsel) in connection with the custody or preservation of any of the
Receivables and Related Assets; (f) all the actual costs and reasonable expenses
of the Credit Parties, Administrative Agent and Lenders in connection with the
attendance at any meetings in connection with this Agreement and the other
Transaction Documents; (g) all other actual and reasonable costs and expenses
incurred by Buyer, each Credit Party and Administrative Agent in connection with
the syndication of the Loans and Commitments and the negotiation, preparation
and execution of the Transaction Documents and any consents, amendments, waivers
or other modifications thereto and the transactions contemplated thereby; and
(h) after the occurrence of an Unmatured Initial Servicer Default, Initial
Servicer Default, an Unmatured Event of Default or an Event of Default, all
costs and expenses, including reasonable attorneys’ fees (including allocated
costs of internal counsel) and costs of settlement, incurred by Buyer, any
Credit Party, Administrative Agent and Lenders in collecting any payments due
from any Exela Party hereunder or under the other Transaction Documents by
reason of such Unmatured Initial Servicer Default, Initial Servicer Default,
Unmatured Event of Default or Event of Default (including in connection with the
sale of, collection from, or other realization upon any of the Receivables or
Related Assets or the enforcement of the Transaction Documents) or in connection
with any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work out” or pursuant to any insolvency or
bankruptcy cases or proceedings.

 

SECTION 8.07. Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by the different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement. This Agreement, together with the other Transaction Documents,
contains a final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire understanding among the parties hereto with respect to the subject
matter hereof, superseding all prior oral or written understandings.

 



29

 

 

SECTION 8.08. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
ADMINISTRATIVE AGENT OR ANY CREDIT PARTY IN THE RECEIVABLES AND RELATED ASSETS
IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK).

 

SECTION 8.09. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER TRANSACTION DOCUMENTS
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS
AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.
EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
8.09 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY
OF THE OTHER TRANSACTION DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

SECTION 8.10. Consent to Jurisdiction; Waiver of Immunities. THE SELLER AND
BUYER HEREBY ACKNOWLEDGES AND AGREES THAT:

 

(a)               ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST IT ARISING OUT OF OR
RELATING HERETO OR ANY OTHER TRANSACTION DOCUMENT, MAY BE BROUGHT IN ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, IT, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NON-EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (II)
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO IT AT ITS ADDRESS PROVIDED IN THIS
AGREEMENT IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER IT IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (IV) AGREES THAT CREDIT PARTIES RETAIN THE RIGHT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST IT IN THE COURTS OF ANY OTHER JURISDICTION.

 



30

 

 

(b)               IT CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO IT AT ITS
ADDRESS SPECIFIED IN THIS AGREEMENT. NOTHING IN THIS SECTION 8.10 SHALL AFFECT
THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO SERVE LEGAL
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

SECTION 8.11. Confidentiality. Each party hereto agrees to comply with, and be
bound by, the confidentiality provisions of Section 14.06 of the Loan and
Security Agreement as if they were set forth herein mutatis mutandis.

 

SECTION 8.12. No Proceedings. The Seller agrees, for the benefit of the parties
to the Loan and Security Agreement, that it will not institute against, or join
any other Person in instituting against, any Bankruptcy Remote Entity any Event
of Bankruptcy until one year and one day after the Final Payout Date. In
addition, all amounts payable by Buyer to the Seller pursuant to this Agreement
shall be payable solely from funds available for that purpose (after Buyer has
satisfied all obligations then due and owing under the Loan and Security
Agreement).

 

SECTION 8.13. No Recourse Against Other Parties. No recourse under any
obligation, covenant or agreement of Buyer contained in this Agreement shall be
had against any stockholder, employee, officer, director, member, manager
incorporator or organizer of Buyer.

 

SECTION 8.14. Grant of Security Interest. It is the intention of the parties to
this Agreement that the conveyance of the Seller’s right, title and interest in
and to the Receivables, the Related Assets and all the proceeds of all of the
foregoing to Buyer pursuant to this Agreement shall constitute an absolute and
irrevocable purchase and sale or capital contribution, as applicable, and not a
loan or pledge. Notwithstanding the foregoing, the Seller does hereby grant to
Buyer a security interest to secure the Seller’s obligations hereunder in all of
the Seller’s now or hereafter existing right, title and interest in, to and
under all Receivables and the Related Assets and that this Agreement shall
constitute a security agreement (as defined in the UCC) and under other
Applicable Law. The Seller hereby authorizes the Buyer to file, or to cause the
Administrative Agent to file, financing statements describing the collateral
covered thereby as “all of the debtor’s personal property or assets” or words to
that effect, notwithstanding that such wording may be broader in scope than the
collateral described in this Agreement.

 

SECTION 8.15. Binding Terms in Other Transaction Documents. The Seller hereby
makes for the benefit of the Administrative Agent, each Lender, LC Bank, each
other Secured Party, each of the representations, warranties, covenants, and
agreements, and accepts all other binding terms, including the waiver of any
rights, which are made applicable to the Seller in any other Transaction
Document, each as if the same (together with any provisions incorporated therein
by reference) were set forth in full herein.

 



31

 

 

SECTION 8.16. Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 



[SIGNATURE PAGES FOLLOW]

 



32

 

 



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

  EXELA TECHNOLOGIES, INC.,   as Initial Servicer           By: /s/ James
Reynolds   Name: James Reynolds   Title: Chief Financial Officer       EXELA
RECEIVABLES 1, LLC,   as Buyer           By: /s/ James Reynolds   Name: James
Reynolds   Title: Chief Financial Officer       EXELA RECEIVABLES HOLDCO, LLC,  
as Seller           By: /s/ James Reynolds   Name: James Reynolds   Title: Chief
Financial Officer

 



 S-1Excela 2nd Tier Purchase and Sale Agreement

 

 

ANNEX 1

 

UCC DETAILS SCHEDULE

 

EXELA RECEIVABLES HOLDCO, LLC:

 

(a)          Chief Executive Office

 

Ronald Cogburn

 

(b)          Locations Where Records Are Kept

 

2701 E. Grauwyler Road Irving, TX 75061

 

(c)          Doing Business As Names; Changes in Location or Name

 

None.

 

(d)           Federal Taxpayer ID Number

 

84-4093309

 

(e)          Jurisdiction of Organization

 

Delaware

 

(f)          True Legal Name

 

Exela Receivables Holdco, LLC

 

(g)         Organizational Identification Number

 

7770385



 Annex 1, Page 1 

 

 

ANNEX 2

 

NOTICE INFORMATION

 

If to Seller or Buyer, to the following:

 

300 First Stamford Place, Second Floor West

Stamford, CT 06902

Attention: Secretary

Email: legalnotices@exelatech.com

Telephone: 203-487-5345

 

 

With a copy to Administrative Agent at its address set forth in the Loan and
Security Agreement.

 

 

With an additional copy to legal team at:

 

With a copy to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attn: Maurice M. Lefkort

Tel: 212-728-8000

Email: mlefkort@willkie.com

 



 Annex 2, Page 2 

